Title: Joseph Hawley to Abigail Adams, 23 September 1775
From: Hawley, Joseph
To: Adams, Abigail


     
      Mrs. Adams
      Watertown 23d. Septr. 1775
     
     The Publick have great Need of two Vols. of Mr. Adams English Statutes at large. The edition which Mr. Adams owns is (if I don’t mistake) Ruffhead’s. The one Vol. which is wanted is that which contains the Statutes of 27th. of Edward the third and the other which is Needed contains the Statutes of the 23d. of Henry the 8th.
     I would not ask such a favour Madam, if the publick was not much interested. I shall desire Col. Thayer to be particularly careful in bringing them—after their Arrival, I will undertake that they be Most carefully used and will be responsible for a speedy return of them. I don’t know where else they can be Obtained.
     
      I am Madm. Your Most respectful and Obedient Sert.,
      Joseph Hawley
     
    